947 So.2d 1277 (2007)
The STATE of Florida, Appellant,
v.
Calvin BARR, Appellee.
Nos. 3D06-1439, 3D06-1437.
District Court of Appeal of Florida, Third District.
February 7, 2007.
Bill McCollum, Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellee.
Before COPE, C.J., and GERSTEN and ROTHENBERG, JJ.
ROTHENBERG, Judge.
In this consolidated appeal, The State of Florida ("State") appeals the downward departure sentences imposed by the trial *1278 court, over State objection, in case numbers F04-37885 and F05-14. As the record reflects that the trial court failed to provide any reasons for its downward departure from the sentencing guidelines, either in writing or by orally pronouncing its reasons at sentencing, we reverse. See State v. Payne, 684 So.2d 863, 864 (Fla. 2d DCA 1996)(holding that when a trial court enters a downward departure from the sentencing guidelines, it must provide valid written reasons for doing so); State v. Sherrill, 678 So.2d 7, 7 (Fla. 3d DCA 1996)(same); see also Pease v. State, 712 So.2d 374, 376-77 (Fla.1997)(holding that failure to provide valid written reasons for entering a departure downward from the sentencing guidelines may be affirmed if the trial court orally pronounces a valid basis for the sentence on the record).
Upon remand, the defendant may elect to withdraw his plea or be sentenced within the recommended sentencing guidelines.
Reversed and remanded.